PER CURIAM.
On a petition by the Commissioner of Internal Revenue to review a decision of the Board of Tax Appeals (now the Tax Court of the United States), it appears that a lessee, under a long-term lease, erected a certain building on premises owned by A. J. A. Alexander, now deceased. After his death, his widow became owner of the premises. In 1933, the assignee of the lessee surrendered possession of the building to the widow; and, thereafter, she, through an agent collected all rents, paid all taxes, and managed the building. In 1934, the assignee of the lessee, executed a formal written relinquishment of all rights under the lease, to Mrs. Alexander. On the issue whether the fair market value of the building was income to Mrs. Alexander, respondents’ decedent herein, in 1933 or 1934, the Board of Tax Appeals (now the Tax Court of the United States) found that the above-mentioned value was income to the decedent in 1933, when she received surrender of the premises and took over complete possession of the building, rather than in 1934, when the formal written surrender of the lease was executed.
After a hearing of the above cause on arguments, briefs of counsel, and the transcript of the record,
It Is Ordered that the decision of the Board of Tax Appeals (now the Tax Court of the United States) be and is hereby affirmed.